SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

409
CA 15-01435
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, CURRAN, AND TROUTMAN, JJ.


PATRICK S. GOLDER, PLAINTIFF-RESPONDENT,

                      V                                          ORDER

JANETTE C. BENNETT, DEFENDANT-APPELLANT.


SCHELL LAW, P.C., FAIRPORT (GEORGE A. SCHELL OF COUNSEL), FOR
DEFENDANT-APPELLANT.

JAMES S. HINMAN, P.C., ROCHESTER (JAMES S. HINMAN OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Monroe County (Kenneth
R. Fisher, J.), entered September 8, 2014. The order denied the
application of defendant for an upward modification of child support
and the termination of the right of plaintiff to claim a dependency
exemption.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Family Court.




Entered:    April 29, 2016                      Frances E. Cafarell
                                                Clerk of the Court